Citation Nr: 1203699	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982, September 1984 to February 1985, and September 2004 to September 2005, including service in Kuwait and Iraq from September 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2011, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

In a January 2012 brief, the Veteran's representative indicated that a March 2011 VA examination report raised the issue of entitlement to service connection for tinnitus.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.  The Board notes that service connection for tinnitus was previously denied in February 2007.


FINDING OF FACT

Hearing impairment for VA purposes has not been shown in either ear.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through November 2005 and September 2006 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection.  The September 2006 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the November 2005 and September 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, and the associated facility in Worcester.  More recent VA treatment records were obtained pursuant to the Board's January 2011 remand.  Additionally, the Veteran was provided multiple VA examinations in connection with his claim, the reports of which are of record.  A VA audiological examination was conducted in March 2011 pursuant to the Board's January 2011 remand.  The examination reports contain sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has hearing impairment for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in September 2010, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In June 2011, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

At his Board hearing, the Veteran testified that he was exposed to loud noise during service.  He indicated that this primarily occurred when he was stationed in Iraq during his most recent period of active service.  Specifically, the Veteran stated that he was exposed to daily mortar fire and sniper fire.  The Veteran acknowledged that he had not been diagnosed with hearing loss, but he recalled that doctors had indicated that he did have some hearing loss related to the in-service noise exposure.  Thus, he contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's service treatment records does not reveal a diagnosis of hearing loss.  However, at his August 2005 separation examination, the Veteran reported that he was sometimes exposed to loud noise.  His DD-214 documents that he served in Iraq and received imminent danger pay.  Thus, the Veteran was likely exposed to loud noise as stated.

Although service audiological testing did not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, there was a shift in audiometric hearing acuity results when comparing the Veteran's September 2004 entrance examination to his August 2005 separation examination.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service VA treatment records do not show treatment for hearing loss, but mild hearing loss is noted as a problem.  A November 2005 general VA examination also noted a history of hearing loss and that the Veteran reported experiencing hearing loss in service.

In November 2005, the Veteran underwent VA audiological examination in connection with the claim.  Audiometric testing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
30
LEFT
15
10
5
0
25

Speech recognition scores were 100 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed the Veteran with a normal to mild bilateral sensorineural hearing loss.  Based on the November 2005 VA examination, the Veteran does not have impaired hearing for VA purposes as the provisions of 38 C.F.R. § 3.385 were not met.

In October 2006, the Veteran underwent additional VA audiological examination.  Audiometric testing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
25
LEFT
10
5
5
0
25

Speech recognition scores were 96 percent for both ears.  The examiner characterized the Veteran's hearing as "clinically normal" in each ear with a notch configuration at 4000Hz that was within normal range.  Based on the October 2006 VA examination, the Veteran does not have impaired hearing for VA purposes as the provisions of 38 C.F.R. § 3.385 were not met.

Pursuant to the Board's January 2011 remand, the Veteran was afforded another VA audiological examination in March 2011.  Audiometric testing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
35
LEFT
20
5
10
10
30

Speech recognition scores were 94 percent for both ears.  The examiner provided a diagnosis of mild bilateral sensorineural hearing loss.  He gave the opinion that the hearing loss was at least as likely as not caused by the Veteran's military noise exposure.

The results of the March 2011 VA examination show a worsening in auditory thresholds compared to the prior examinations.  Additionally, the examiner provided a diagnosis of hearing loss and related the hearing loss to noise exposure during the Veteran's military service.  Nevertheless, the audiometric results of the corresponding examination do not show that the Veteran has impaired hearing for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies, that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is so for both the right and left ears.

The United States Court of Appeals for Veterans Claims (Court) has held that one of the three provisions of § 3.385 must be met for hearing loss to be considered a disability.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  See also Palczewksi v. Nicholson, 21 Vet. App. 174 (2007); Hensley, 5 Vet. App. at 155.  Thus, based on the laws and regulations, the Veteran's hearing loss is not considered a disability.  The Board therefore finds that hearing impairment for VA purposes has not been shown in either ear.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for bilateral hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


